Title: From George Washington to Major General Artemas Ward, 29 March 1776
From: Washington, George
To: Ward, Artemas



Sir:
Cambridge 29th Mar. 76

As General Green is ordered to march with the next Brigade on Monday and as Generl Spencer will follow with the last (leaving four or five Regiments in this department for Defence, Protection of the Stores, Erection of works ect.) & should be glad, if you are not afraid of the Small Pox & Incline to continue longer in the Service that you lately talk’d of, if you would remove in to Boston tomorrow or next day, & take upon you the Command and direction of Matters there. I am Sir Yr Most Obed: Ser.

Go: Washington

